DETAILED ACTION
This communication is in response to application no. 17/589821 filed 31 January 2022.
Claims 1-20 are currently pending and have been examined.  
Claims 1-20 are rejected as shown in this detailed action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 11 recite the limitation “the computer” (line 5 of claim 1 and line 7 of claim 11).  There is insufficient antecedent basis for this limitation in the claims.
Claims 3 and 13 recite the limitations “the first entity” and “the second entity.”  There is insufficient antecedent basis for these limitations in the claims.
Claims 7 and 17 recite the limitations “the first set of parameters” and “the second set of parameters.”  There is insufficient antecedent basis for these limitations in the claims.
The dependent claims not explicitly rejected are rejected due to their dependence upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-10 recite a series of steps and is considered a process. Claims 11-20 recite a non-transitory computer readable storage medium and is considered a manufacture.
Step 2A-Prong One
Claims 1 and 11 recite the concept of receiving information relating to a purchase transaction and distributing commissions accordingly. This concept is a fundamental economic practice (i.e., referral systems), a commercial interaction, and managing interactions between people. This concept falls into the certain methods of organizing human activity grouping of abstract ideas. Thus, the claims recite an abstract idea.
The dependent claims further limit the abstract idea by receiving additional information (i.e., parameters and parameter values), defining additional parties (i.e., franchisees), and further defining parameters (i.e., an identifier, a cost, etc.). These additional limitations do not take the claims out of the  certain methods of organizing human activity grouping of abstract ideas. Thus, the claims recite an abstract idea.
The mere nominal recitation of a generic memory, computer, and computer-readable storage medium does not take the claim limitations out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A-Prong Two
This judicial exception is not integrated into a practical application. The claims recite the additional elements of a computer and memory (claims 1-10) and a non-transitory computer-readable storage medium having embodied thereon a program executable by a processor, a memory, and a computer (claims 11-20) and includes no more than mere instructions to apply the exception using these generic computer components. The memory, computer, and computer-readable storage medium do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed previously with respect to Step 2A-Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0219871 (“Rolf”) in view of U.S. 2004/0010452 (“LaCour”).

Regarding Claims 1 and 11, Rolf teaches a method and non-transitory computer-readable storage medium having embodied thereon a program executable by a processor for implementing a method for franchise-based hyperlinking, the method comprising:
receiving information at the computer via a first hyperlink that identifies a purchase of the product by a recipient and a first follower code associated with a first user, wherein the first follower code, the product, and a first user are associated with a commission schedule, and the recipient is a second user (See “FIGS. 5a and 5b illustrate examples of techniques that the present invention may employ in using an affiliate member's unique identifier to create a unique link or HTML tag. In FIG. 5a, assuming that the unique identifier for person P1 is "P1" and that the URL for the source 12 is www.gofiniti.com, the link http://www.p1.gofiniti.com is used. As shown, the unique identifier is used in a subdomain, thereby creating a unique electronic address for the affiliate member P1” in ¶ 0046 and “Additionally, and importantly, the electronic communication sent to person P1 includes at least one electronic link 29 back to the source associated with the affiliate program (source 12 or gateway 26) where the link 29 includes the unique identifier. … Person P1 then forwards the received e-mail … to others persons, such as persons P2, P3, and P4 depicted in FIG. 2. Upon receipt of the forwarded electronic communication to persons P2, P3 and P4, persons P2, P3 and P4 can access the source associated with the affiliate marketing program via the uniquely coded link provided in the electronic communication and, upon such access, system 10 is able to automatically associate the person accessing the source (i.e., P2, P3 or P4) with person P1. If person P2, P3 or P4 makes a purchase at the source 12 after making access via the provided link, person P1 may be allocated a commission for the purchase according to a commission schedule of the affiliate marketing program” in ¶ 0049.); 
allocating a first set of commissions for receipt by the first user according to the commission schedule, the first set of commissions allocated following both receipt of the first product purchase confirmation (See “At step 60, system 10 allocates a commission (if any) to those affiliate members who earn a commission on the purchase(s) based upon the association with an affiliate member (and the resulting indirect association with an affiliate network) and a defined commission structure” in ¶ 0074 and Fig. 10 showing the commissions being allocated after the purchase is processed.); 
associating a second follower code with the second user, the product, and the commission schedule, wherein the second follower code is generated at the computer based on information associated with the first user, and wherein a second purchase confirmation is received via a second hyperlink that identifies the second follower code (See “Additionally, one, some or all of persons P2, P3 and P4 may also become new affiliate members in one of the manners described above. As illustrated in FIG. 2, and solely for the purpose of an example, persons P2 and P4 become affiliate members, but persons P3 does not. In accordance with the invention, person P2 (and similar person P4) is placed on a first level (illustrated as Level 1) of the direct affiliate marketing network of person P1. A database associated with source 12 and/or gateway 26 associates P1 and P2 in that fashion so that the database recognizes P1 to be the direct sponsor of person P2. Upon person P2 becoming an affiliate member, system 10 assigns person P2 a unique identifier and sends person P2 an electronic communication, such as an email, that includes a link to source 12 or gateway 26 (i.e., a source associated with the affiliate marketing program), where that link includes the unique identifier identifying person P2” in ¶ 0050 and “Person P2 can then forward that e-mail to other persons, such as persons P5, P6 and P7 as shown in FIG. 2, and the process is repeated” in ¶ 0051.); and 
distributing a second set of commissions for receipt by the first user and the second user according to the commission schedule, the second set of commissions distributed following receipt of the second purchase confirmation (See “purchases made by Persons P5, P6 and P7 at source 12 may result in a commission payable to P1 and to P2 based upon a commission structure of the affiliate marketing program” in ¶ 0051.).
Rolf does not expressly teach storing a set of product registration data and a set of allowed parameter values in memory, wherein the set of product registration data includes information that identifies a product; allocating a first set of commissions for receipt by the first user following receipt of the purchased product by the recipient; allocating a first set of commissions for receipt by the first user following receipt of the purchase product by a third user.
However, LaCour teaches storing a set of product registration data and a set of allowed parameter values in memory, wherein the set of product registration data includes information that identifies a product (See “The products database 12 includes each of the goods and services offered by the principal, as well as the cost of those goods and services. Each good or service offered by the principal will have corresponding data sufficient to allow the system to establish the commission structure for the applicable good or service. Depending on the objectives of the principal, the pricing information may comprise a floor price below which no commissions are paid, a minimum commission price, and a formula for associating commissions earned for selling goods or services above the floor or minimum prices” in ¶ 0027 and “The agents database 14 contains data related to the various agents. For example, it indicates the names and contact information for each agent. It also preferably includes the prices established by each agent for the goods or services offered by those agents on the applicable agent websites 22. In the preferred embodiment, the agents access the principal server 10 via the principal website to adjust the data stored in the agents database 14. After entering an appropriate username and password to access a management backend, the agents are able to select goods and services to offer and establish prices for those goods. Alternatively, pricing information may be set by sending an email from the agent computer 20 to the principal server 10, or by any other means. The principal server 10 confirms that those prices are acceptable by comparing them with floor or minimum commission prices, then either automatically updates or approves the updating of the agent websites 22 to reflect those prices” in ¶ 0030.); allocating a first set of commissions for receipt by the first user following receipt of the purchased product by the recipient (See “At various times, the principal server 10 determines the amount of commissions owed to its agents. The determination can be at any time and any frequency, including, for example, annually, quarterly, monthly, or daily. Because the system is automated, commissions may also be paid contemporaneously upon order receipt, approval, shipping, or other milestones” in ¶ 0045.); allocating a first set of commissions for receipt by the first user following receipt of the purchase product by a third user (See “At various times, the principal server 10 determines the amount of commissions owed to its agents. The determination can be at any time and any frequency, including, for example, annually, quarterly, monthly, or daily. Because the system is automated, commissions may also be paid contemporaneously upon order receipt, approval, shipping, or other milestones” in ¶ 0045.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Rolf and LaCour to store a set of allowed parameter values and to allocate commissions following receipt of the purchased product. The motivation for parameter values, as demonstrated in LaCour is to allow the agent to have some control over the products they are selling while allowing the principal to set terms and conditions. It would have been obvious to try allocating commissions following receipt of the product. While Rolf indicates commissions are allocated after the purchase is processed, LaCour indicates additional options such as after shipping. It would be obvious to try allocating commissions at any of the finite number of steps of the process and each option would have a predictable outcome.  
Regarding Claims 2 and 12, Rolf does not expressly teach receiving information from a computing device of a first entity that identifies a set of parameters that can be associated with a product; receiving from a computing device of a second entity information that identifies the set of allowed parameter values; and identifying at a computer that a value of a received parameter included in the set of product registration data is within the set of allowed parameter values, wherein the set of product registration data includes information that identifies the product.
However, LaCour teaches receiving information from a computing device of a first entity that identifies a set of parameters that can be associated with a product; receiving from a computing device of a second entity information that identifies the set of allowed parameter values; and identifying at a computer that a value of a received parameter included in the set of product registration data is within the set of allowed parameter values, wherein the set of product registration data includes information that identifies the product (See “The products database 12 includes each of the goods and services offered by the principal [second entity], as well as the cost of those goods and services. Each good or service offered by the principal will have corresponding data sufficient to allow the system to establish the commission structure for the applicable good or service. Depending on the objectives of the principal, the pricing information may comprise a floor price [allowed parameter values] below which no commissions are paid, a minimum commission price, and a formula for associating commissions earned for selling goods or services above the floor or minimum prices” in ¶ 0027 and “The agents database 14 contains data related to the various agents [first entity]. For example, it indicates the names and contact information for each agent. It also preferably includes the prices established by each agent for the goods or services offered by those agents on the applicable agent websites 22. In the preferred embodiment, the agents access the principal server 10 via the principal website to adjust the data stored in the agents database 14. After entering an appropriate username and password to access a management backend, the agents are able to select goods and services to offer and establish prices for those goods [received parameter]. Alternatively, pricing information may be set by sending an email from the agent computer 20 to the principal server 10, or by any other means. The principal server 10 confirms that those prices are acceptable by comparing them with floor or minimum commission prices [within the set of allowed parameter values], then either automatically updates or approves the updating of the agent websites 22 to reflect those prices” in ¶ 0030.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Rolf and LaCour to store a set of allowed parameter values. The motivation, as demonstrated in LaCour, is to allow the agent to have some control over the products they are selling while allowing the principal to set terms and conditions. 
Regarding Claims 3 and 13, Rolf further teaches the first entity is a franchisee of the second entity (See “FIG. 2 depicts a direct multilevel affiliate marketing network or organization of independent affiliate members that has been developed in accordance with the principles of the present invention. Source 12 offers the inventive direct affiliate marketing program and opportunity. Solid blocks 28 represent persons (i.e., individuals or entities) that have become affiliate members of the direct affiliate marketing program” in ¶ 0040 wherein the term “franchisee” is not explicitly utilized, an affiliate can be considered franchisee. Google’s definition of franchise: an authorization granted by a government or company to an individual or group enabling them to carry out specified commercial activities.).
Regarding Claims 4 and 14, Rolf does not expressly teach the value of the parameter includes a number.
However, LaCour teaches the value of the parameter includes a number (See “As an example, the products database may contain data related to a product having a floor price of $10. Below that price, the principal will not ship the product and will not pay commissions. Commissions are paid to the agent for all sales above that price, at the rate of five percent of the amount of the sales price in excess of $10. Alternatively, the principal may prefer to employ a minimum commission price, rather than a floor. Thus, the product database may indicate that the minimum commission price for a product is $12” in ¶ 0028.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Rolf and LaCour to store a set of allowed parameter values. The motivation, as demonstrated in LaCour, is to allow the agent to have some control over the products they are selling while allowing the principal to set terms and conditions. 
Regarding Claims 5 and 15, Rolf does not expressly teach the set of parameters includes at least one of an identifier, a cost, a discount, a discount rate, or a commission decay rate.
However, LaCour teaches the set of parameters includes at least one of an identifier, a cost, a discount, a discount rate, or a commission decay rate (See “As an example, the products database may contain data related to a product having a floor price of $10. Below that price, the principal will not ship the product and will not pay commissions. Commissions are paid to the agent for all sales above that price, at the rate of five percent of the amount of the sales price in excess of $10. Alternatively, the principal may prefer to employ a minimum commission price, rather than a floor. Thus, the product database may indicate that the minimum commission price for a product is $12” in ¶ 0028.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Rolf and LaCour to store a set of allowed parameter values. The motivation, as demonstrated in LaCour, is to allow the agent to have some control over the products they are selling while allowing the principal to set terms and conditions. 
Regarding Claims 6 and 16, Rolf does not expressly teach identifying at the computer that a value of a second parameter data is within a second set of allowed parameter values; and storing registration data at the computer.
However, LaCour teaches identifying at the computer that a value of a second parameter data is within a second set of allowed parameter values; and storing registration data at the computer (See “the agents are able to select goods and services to offer and establish prices for those goods. Alternatively, pricing information may be set by sending an email from the agent computer 20 to the principal server 10, or by any other means. The principal server 10 confirms that those prices are acceptable by comparing them with floor or minimum commission prices, then either automatically updates or approves the updating of the agent websites 22 to reflect those prices” in ¶ 0030.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Rolf and LaCour to store a set of allowed parameter values. The motivation, as demonstrated in LaCour, is to allow the agent to have some control over the products they are selling while allowing the principal to set terms and conditions. 
Regarding Claims 7 and 17, Rolf does not expressly teach the first set of parameters is identified from information associated with a first entity and the second set of parameters is identified from information associated with a second entity, and the set of allowed values for at least one of the parameter or the second parameter is identified from information associated with a third entity.
However, LaCour teaches the first set of parameters is identified from information associated with a first entity and the second set of parameters is identified from information associated with a second entity, and the set of allowed values for at least one of the parameter or the second parameter is identified from information associated with a third entity (See “The agents database 14 contains data related to the various agents. For example, it indicates the names and contact information for each agent. It also preferably includes the prices established by each agent for the goods or services offered by those agents on the applicable agent websites 22. In the preferred embodiment, the agents access the principal server 10 via the principal website to adjust the data stored in the agents database 14. After entering an appropriate username and password to access a management backend, the agents are able to select goods and services to offer and establish prices for those goods. Alternatively, pricing information may be set by sending an email from the agent computer 20 to the principal server 10, or by any other means. The principal server 10 confirms that those prices are acceptable by comparing them with floor or minimum commission prices, then either automatically updates or approves the updating of the agent websites 22 to reflect those prices” in ¶ 0030.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Rolf and LaCour to store a set of allowed parameter values. The motivation, as demonstrated in LaCour, is to allow the agent to have some control over the products they are selling while allowing the principal to set terms and conditions. 
Regarding Claims 8 and 18, Rolf further teaches the first and second entity are franchisees of the third entity (See “FIG. 2 depicts a direct multilevel affiliate marketing network or organization of independent affiliate members that has been developed in accordance with the principles of the present invention. Source 12 offers the inventive direct affiliate marketing program and opportunity. Solid blocks 28 represent persons (i.e., individuals or entities) that have become affiliate members of the direct affiliate marketing program” in ¶ 0040 wherein the term “franchisee” is not explicitly utilized, an affiliate can be considered franchisee. Google’s definition of franchise: an authorization granted by a government or company to an individual or group enabling them to carry out specified commercial activities.).

Claims 9, 10, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rolf in view of LaCour, and further in view of U.S. 2017/0109771 (“Sundman”).

Regarding Claims 9 and 19, neither Rolf nor LaCour expressly teach embedding the first hyperlink including the first follower code in a visual medium.
However, Sundman teaches embedding the first hyperlink including the first follower code in a visual medium (See “FIG. 6 illustrates an exemplary link encoded in a tag or code. In one embodiment, the tag or code is a QR code 608. The QR code 608 encodes a link that has a universal resource locator (URL) 602 with a unique identifier 606. … The link may include the exemplary unique identifier 606” in ¶ 0038.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Rolf, LaCour, and Sundman to utilize a QR code or visual medium. The motivation is to provide the user with an additional option. For some, utilizing a QR code, known for its convenience, is the preferred option.
Regarding Claims 10 and 20, neither Rolf nor LaCour expressly teach the visual medium is a QR code.
However, Sundman teaches the visual medium is a QR code (See “FIG. 6 illustrates an exemplary link encoded in a tag or code. In one embodiment, the tag or code is a QR code 608. The QR code 608 encodes a link that has a universal resource locator (URL) 602 with a unique identifier 606. … The link may include the exemplary unique identifier 606” in ¶ 0038.).
It would have been obvious to one having ordinary skill in the art at the time of filing to combine the teachings of Rolf, LaCour, and Sundman to utilize a QR code or visual medium. The motivation is to provide the user with an additional option. For some, utilizing a QR code, known for its convenience, is the preferred option.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. 2012/0253986 (“Chang”): Chang discloses a dynamic multi-level network marketing system includes a communication network, a plurality of user terminal devices and a network trading platform system. The user terminal devices are in communication with the communication network. The network trading platform system is in communication with the user terminal devices through the communication network for providing online commodity sale and shopping service. The network trading platform system generates and stores a plurality of transaction and referral records according to a transaction of a specified product and a referral from the user terminal devices, so that a multi-level marketing relationship between the user terminal devices is dynamically established according to the transaction and referral records.
U.S. 2017/0032450 (“Jia”): Jia discloses methods, systems, and computer program products for providing a digital marketplace. A digital marketplace includes a merchant manager tier, a role tier, and a marketplace tier. Components across the three tiers interoperate to permit users to create, modify, and access virtual stores. Users can include items in their virtual store based on their interests and experiences. Users can also promote items for different brands and share in revenue from sales of the promoted items. A users interests and experiences changes, the use can corresponding change promoted items offered for sale through their virtual store. Virtual stores can include tips on brands or items. As such, each user's virtual store can be a dynamic representation of interests and experiences of the user at a particular time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196.  The examiner can normally be reached on Mon - Fri 9:30 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688